                          UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


UNITED STATES OF AMERICA,                         CRIMINAL NO. 18-CR-143 (SRN/DTS)

       Plaintiff,

v.                                                 ORDER


JOSHUA LAMAR REED,

     Defendant.
______________________________________________________________________

                                    INTRODUCTION

       Defendant Joshua Lamar Reed moves for a hearing pursuant to Franks v.

Delaware, 438 U.S. 154 (1978). Reed is charged with one count of being a Felon in

Possession of a Firearm. He challenges the affidavit submitted by St. Paul Police Officer

Thomas Diaz when Officer Diaz applied for the warrant authorizing him to take a DNA

sample from Reed. Reed has met his “substantial preliminary showing” for a Franks

hearing. 438 U.S., at 155-56.

                                     BACKGROUND

       Law enforcement arrested Reed on a parole violation warrant on June 22, 2017.

Gov’t Ex. 3 (Incident Report). Based upon cell phone location data, officers established

surveillance near 1895 Beaumont Street in Maplewood, Minnesota at approximately

7:30 p.m. Id. at 1-2. Shortly after, Reed and another person came out of 1895

Beaumont and got into an Oldsmobile parked in front of the house. Id. at 2. None of the

observing officers noted Reed to be carrying a backpack. Id. at 2; Audio Recording:

Pretrial Mot. Hr’g (Sept. 17, 2018). Reed got into the front passenger side of the car. Id.

The car drove away, and officers followed. Gov’t Ex. 3, at 2. One officer drove by and

confirmed Reed was the passenger in the Oldsmobile. Id.
       A marked St. Paul police vehicle activated its lights and sirens. Id. Instead of

stopping, the Oldsmobile led police on a brief “slow speed” chase. Id.; Audio Recording:

Pretrial Mot. Hr’g. Eventually, the car stopped at a dead end. Gov’t Ex. 3, at 2. Reed ran

from the Oldsmobile, but was caught by police and arrested. Id. Meanwhile, other

officers arrested the driver of the Oldsmobile and found a backpack on the floor of the

front passenger seat. Id. Inside the backpack, officers found a gun, marijuana, a jewelry

store receipt, and several photographs. Id. at 3.

       The next day, Officers Boerger and Diaz of the St. Paul Police Department

interviewed Reed and took a cheek swab for his DNA. Audio Recording: Pretrial Mot.

Hr’g. Officer Diaz had received a warrant for the DNA from a Ramsey County district

judge earlier that day. Gov’t Ex. 2 (Appl. for Search Warrant and Search Warrant). In

the application for the warrant, Officer Diaz described Reed’s arrest. He stated that

officers began their surveillance “at approximately 2249hrs,” and that “shortly thereafter”

they saw Reed and another person get into the Oldsmobile. Id. (Appl. 1). He also stated

that “[a]s officers instructed REED to step away from the vehicle, he quickly entered the

passenger side door of the vehicle and the vehicle sped away from the scene . . . .” Id.

(Appl. 2). He did not say that anyone saw Reed with the backpack. Id.

       At the pretrial motion hearing, Reed’s counsel cross-examined Officer Schwab,

who had been a part of the task force that apprehended Reed and who had submitted a

report. Officer Schwab confirmed that neither he nor anybody else involved in the arrest

saw Reed carrying a backpack. Audio Recording: Pretrial Mot. Hr’g. Counsel also cross-

examined Officer Boerger. Officer Boerger testified that, prior to interviewing Reed, he

followed up on the receipt found in the backpack. Id. He reviewed the security footage



                                             2
from the jewelry store and stated that the person who made the purchase on the receipt

was not Reed. Id.

                                       DISCUSSION

       Reed requests a hearing to support his Franks claim that Officer Diaz’s affidavit

for the DNA warrant “intentionally or recklessly omitted facts material to a finding of

probable cause.” Mot. to Suppress Evidence Obtained Through Franks Violation 1,

Docket No. 32. “A search warrant may be invalid if the issuing judge’s probable cause

determination was based on an affidavit containing false or omitted statements made

knowingly and intentionally or with reckless disregard for the truth.” United States v.

Conant, 799 F.3d 1195, 1199 (8th Cir. 2015) (quoting United States v. Reinholz, 245 F.3d

765, 774 (8th Cir. 2001)). To prevail on a Franks claim based on at least reckless

disregard for omissions of fact, Reed must show: “(1) that facts were omitted with the

intent to make, or in reckless disregard of whether they make, the affidavit misleading;

and (2) that the affidavit, if supplemented by the omitted information, could not support a

finding of probable cause.” Reinholz, 245 F.3d, at 774.

       To get a Franks hearing, Reed must make “a substantial preliminary showing” that

the affiant at least recklessly disregarded the truth through a false statement or omission

and that the false statement or omission “is necessary to the finding of probable cause.”

Franks, 438 U.S., at 155-56. This preliminary showing requires Reed to “offer specific

allegations along with supporting affidavits or similarly reliable statements.” United States

v. Gonzalez, 781 F.3d 422, 430 (8th Cir. 2015). “A Franks hearing must be denied unless

the defendant makes a strong initial showing of deliberate falsehood or reckless disregard

for the truth.” United States v. Freeman, 625 F.3d 1049, 1052 (8th Cir. 2010). For

omissions, recklessness “may be inferred . . . when the material omitted would have been
                                             3
clearly critical to the finding of probable cause.” Conant, 799 F.3d, at 1200 (quoting United

States v. Glover, 755 F.3d 811, 816 (7th Cir. 2014)).

       The Court concludes that Reed has met his burden to make a substantial

preliminary showing. As Reed notes in his motion, issuance of the DNA warrant required

probable cause linking him to the gun found in the backpack. “Where the standard is

probable cause, a search or seizure of a person must be supported by probable cause

particularized with respect to that person.” Ybarra v. Illinois, 444 U.S. 85, 91 (1979). The

warrant affidavit links Reed to the gun by emphasizing Reed’s seat in the vehicle before

he fled and where the backpack was found. But it omits other facts that would have been

critical to a probable cause finding because they suggest a disconnect between Reed

and the backpack. Through cross-examination, Reed’s counsel highlighted that officers

never saw Reed with the backpack, and that the backpack contained a receipt that

connected the backpack to another person. These facts, if included, undermine what little

probable cause there already was to connect Reed to the backpack, which was in another

person’s car, in which Reed was a passenger. The omission of these facts allowed a

judicial officer to draw inferences about Reed’s control of the backpack that may well not

be drawn if included.

       Because this is a case of omitted, rather than false affirmative statements, and

goes to the heart of probable cause, the Court infers the officer-affiant’s reckless

disregard for the truth. 1 Conant, 799 F.3d, at 1200. Disposition of Reed’s motion requires

further inquiry and a hearing shall be held.



1 Though not pertinent to probable cause, the Court’s conclusion of Officer Diaz’s
reckless disregard for the truth is reinforced by his affirmative portrayal of the arrest. A
review of the incident report that Officer Diaz relied upon does not allow him to
                                              4
                                        ORDER

      The Court, being duly advised in the premises, upon all the files, records and

proceedings herein, now makes and enters the following Order.

      IT IS HEREBY ORDERED that:

      1.     Defendant’s Motion to Suppress Evidence Obtained Through Franks

Violation [Docket No. 32] is GRANTED to the extent that it requests a Franks hearing.

Defendant’s request to suppress any evidence derived from a Franks violation will be

addressed in a subsequent Report and Recommendation.

      2.     The parties shall coordinate with Chambers to schedule the hearing.

      3.     Defendant’s Motion to Suppress Evidence Obtained Through Franks

Violation [Docket No. 32] will not be deemed under advisement until the conclusion of the

hearing and any additional briefing is submitted.

      4.     The Government shall submit to the Court a copy of any warrant application

and search warrant relating to a DNA buccal swab taken from Remi Jones, the driver of

the Oldsmobile.


Dated: December 7, 2018

                                         s/ David T. Schultz
                                         DAVID T. SCHULTZ
                                         United States Magistrate Judge




represent that Reed ignored direct commands to step away from the car or that the car
“sped away.” Compare Gov’t Ex. 2, at 2, with Gov’t Ex. 3, at 2.
                                           5
